ORDER
Wallaeh, Circuit Judge.
The parties jointly move to remand the appeal to the Patent Trial and Appeal Board.
The parties note that they recently conferred and agree that the Board’s decision should be vacated and the case should be remanded for reconsideration of rejected claims 20, 23, 26, 32, 35, 37-39, 42, 44, 45, 47, 59, 63, and 64 of U.S. Patent Application 12/126,045. ’
It is well settled that an agency may request a remand in order to further consider its position. See SKF USA Inc. v. United States, 254 F.3d 1022, 1029 (Fed. Cir. 2001). It is further appropriate for a *907court of review to grant such relief where, as here, remanding the case may ultimately prove useful in review of the matter or conserve judicial economy. Id.
Upon consideration thereof,
It Is Ordered That:
(1) The motion to remand is granted.
(2) Each side shall bear its own costs.